A.A.P.L.     FORM 610-E — GAS BALANCING AGREEMENT — 1992


INSTRUCTIONS FOR USE OF GAS BALANCING AGREEMENT FORM


GENERAL

     This Gas Balancing Agreement form is intended to be used as Exhibit "E" to
the 1977, 1982 and 1989 A.A.P.L. Form 610 Model Form Operating Agreements. It is
also generally suitable for use with other forms of operating agreements.
However, before using this form, both it and the operating agreement in question
should be reviewed and revised as required to ensure consistency.

     If this form is used as an exhibit to an A.A.P.L. Form 610 Model Form
Operating Agreement or other operating agreement, the provisions
in Section 15 (Counterparts), the “IN WITNESS WHEREOF” paragraph on page 6 and
the signature lines and acknowledgments on page 7
should be omitted.

     This Gas Balancing Agreement may also be executed as a separate agreement
for properties covered by an existing
operating agreement where there is no gas balancing agreement or where the one
employed is deemed inadequate. In that
event, the properties subject to the form will have to be described, and the
provisions of Section 15 (Counterparts), the “IN
WITNESS WHEREOF” on page 6 and the signature lines and acknowledgments will have
to be employed.

     The description of the area covered by the Agreement may be included in the
definition of the Balancing Area in Section
1.02.  Care should be taken in drafting this description, however, because it
may be desirable to cover more than one Balancing
Area. Such a definition might, for example, read as follows:

                     Each well subject to that Operating Agreement dated
______________________________________,
                     covering___________________________________ that produces
gas or is allocated a share of gas production.
                     If a single well is completed in two or more reservoirs,
such well shall be considereda separate well with respect to,
                     but only with respect to, each reservoir from which the gas
production is not commingled in the wellbore.

     This Gas Balancing Agreement contains both “alternative” and “optional”
provisions. In the case of alternative provisions, it will generally be
necessary to select one alternative in order to make the Gas Balancing Agreement
effective. Provisions which are designated as optional (or as Option 1, 2, etc.)
may or may not be used. Note that, in order for an Alternative or Option to be
selected and effective, it must be checked. If, however, an Alternative is not
selected,“Alternative 1” in each instance will be deemed to have been adopted by
the Parties, but if an Option is not selected, it will not form a part of the
Gas Balancing Agreement. See Section 12.6.

HEADING — Indicate the applicable Operating Agreement and other information. If
the Gas Balancing Agreement is to be used without an Operating Agreement, the
heading on page 1 should be modified appropriately, and the following references
to the “Operating Agreement” should be deleted or modified appropriately:
Section 1.12; Section 7.1; Section 9; Section 12.4; Section 13.1; and Section
13.2.

SECTION 1.02- Select the Balancing Area to be used, or insert a description of
the Balancing Area. As a general rule, the use of a mineral lease as a Balancing
Area will only be appropriate in certain situations involving offshore wells.

SECTION 1.16 — This definition should be used only if one of the optional
seasonal limitation provisions in Section 4.2 is employed.     The specific
months during which makeup is to be restricted should be included, e.g., “the
months of November, December, and the following January and February.”

SECTION 2.1 — The parties should decide whether the basis of balancing in the
Balancing Area will be in Mcfs or MMBtus. One of the two Alternatives stipulated
MUST be selected to avoid an automatic election that Alternative 1 applies.

SECTION 2.2 — Since most gas is now decontrolled, the primary purpose of this
provision is to provide for separate application of the form to different price
categories in the event that price controls are imposed in the future by
governmental entity.

SECTION 3.5 — This provision is intended to limit Overproduction in order to
keep a Party from getting too far out of balance.  It should be noted that this
Section will only have an impact if a Party owns less than a 1/3 working
interest in the Balancing Area, since under it a party owning a 1/3 interest
will be entitled to take 300%, x 1/3 = 100%.

SECTION 4.1 - Select the number of days' notification that an Underproduced
Party must give prior to making up Gas. Also, indicate the percentage of each
Overproduced Parties' Gas that Underproduced Parties will be allowed to make up.
The percentages should be identical.

SECTION 4.2 — The form sets out two Options for imposing seasonal limitations on
making up Gas. It should be noted that it is NOT required that any seasonal
limitation be included. If Option 1 is selected, select the number of months
prior to the Winter Period that will be used to determine how much Gas an
Underproduced Party may make up during the Winter Period. This number and the
number of months in the Winter Period (as defined in Section 1.16) should add up
to 12 or less. If Option 2 is selected, indicate the percentage of an
Overproduced Party’s Gas that an Underproduced Party may make up during the
Winter Period. This percentage should be lower than the percentage set out in
Section 4.1.

SECTION 4.3 — Select the percentage of an Overproduced Party’s Gas which it
should be required to make available for make up once it has produced all of its
share of ultimately recoverable reserves. This percentage should be greater than
the percentage set out in Section 4.1.

SECTION 6.2 — One of the two Alternatives stipulated MUST be selected as the
basis upon which Royalty is to be calculated and paid in order to avoid an
automatic election that Alternative 1 applies.

SECTION 7.3 — One of the two Alternatives stipulated for payment of amounts due
under a cash settlement MUST be selected in order to avoid an automatic election
that Alternative 1 applies. Note that Section 7.3.1 is optional, and may ONLY be
used with Section 7.3, Alternative 2.

SECTION 7.4 — One of the two alternatives stipulated for determining proceeds
received by an Overproduced Party for cash settlement purposes MUST be selected
in order to avoid an automatic election that Alternative 1 applies.

SECTION 7.5.1 through 7.5.2 — Before selecting any of these provisions, the
Parties should review the relevant gas processing arrangements for the Gas.
Section 7.5.2, Option 1, contemplates that all wellhead MMBtus of
Overproduction(will be valued at the gas price per MMBtu received by the
Overproduced Party, without regard to whether any of the gas may have been
processed.     Section 7.5.2, Option 2, on the other hand, would include any
enhanced or impaired values resulting from processing in calculating a valuation
for the Overproduction. Note that if Section 7.5.2, Option 1, is selected, and
residue gas to be sold on an MMBtu basis, it will be necessary to measure the
number of MMBtus produced at the well (even if the A.A.P.L. FORM 610-E — GAS
BALANCING AGREEMENT — 1992 parties have elected to balance on Mcfs), in order to
determine the total value of Overproduction.

SECTION 7.7 — Select the interest rate payable for unpaid amounts owed pursuant
to a cash settlement.

SECTION 7.9 — In the event that the parties anticipate that Overproduction may
be subject to a potential refund by an appropriate governmental authority, the
Parties may choose this provision.

SECTION 7.10- If the Parties adopt this provision, an Overproduced Party may
make a cash settlement with Underproduced Parties for all or part of outstanding
gas imbalances as often as once every twenty-four (24) months.

SECTION 8 — Select the number of days’ prior notification required for well
tests, as well as the length of such tests.

SECTION 12.9 — Select the appropriate method for computing and reporting income
to the Internal Revenue Service based on the “entitlements” or “sales” methods.

SECTION 13 — The purpose of this Section is to stipulate the rights of Parties
in the event that any Party sells, exchanges, transfers or assigns its interest
in the Balancing Area. Section 13.2 gives the Underproduced Party an option to
demand a cash settlement if an Overproduced Party sells its interest, and the
number of days’ notice and response should be selected to implement this
procedure.

SECTION 14 — This provision is intended to provide the Parties an opportunity to
modify or supplement any of the Gas balancing Agreement’s provisions.

SECTION 15 — This provision is to be utilized ONLY if the Gas Balancing
Agreement is NOT agreed to contemporaneously with the execution of an A.A.P.L.
Form 610 Model Form Operating Agreement or another suitable operating agreement.
If the Gas Balancing Agreement is agreed to contemporaneously with any such
operating agreement, Section 15 should be omitted. Otherwise, the Parties must
determine the appropriate Percentage Interest which must execute the form to
make it effective and the date by which such interests must execute it.

SIGNATURE ELEMENT — The “IN WITNESS WHEREOF,” signature and attest/witness
elements are ONLY to be utilized if the Gas Balancing Agreement is NOT agreed to
contemporaneously with the execution of an A.A.P.L. Form 610 Model Form
Operating Agreement or another suitable operating agreement. If the Gas
Balancing Agreement is agreed to contemporaneously with any such operating
agreement, the “IN WITNESS WHEREOF,” signature and attest/witness elements
should be omitted. Otherwise, these items should be completed in an appropriate
fashion, and any appropriate amendment made to the heading of the Gas Balancing
Agreement.

A.A.P.L.     FORM 610-E — GAS BALANCING AGREEMENT — 1992 NOTE: Instructions For
Use of Gas Balancing Agreement MUST be reviewed before finalizing this document.


EXHIBIT “E”


GAS BALANCING AGREEMENT (“AGREEMENT”)


ATTACHED TO AND MADE PART OF THAT CERTAIN

OPERATING AGREEMENT DATED           APRIL 12, 2004               BY AND
BETWEEN        PARTY          ,          AS OPERATOR       AND     NESS ENERGY
INTERNATIONAL, INC.    ,          AS NON-OPERATOR               ("OPERATING
AGREEMENT")RELATING TO THE                                                     
 AREA,          PARKER              COUNTY/PARISH, STATE OF        
TEXAS          

.


1. DEFINITIONS

        The following definitions shall apply to this Agreement:

        1.01“  Arm’s Length Agreement” shall mean any gas sales agreement with
an unaffiliated purchaser or any gas sales
            agreement with an affiliated purchaser where the sales price and
delivery conditions under such agreement are
             representative of prices and delivery conditions existing under
other similar agreements in the area between
            unaffiliated parties at the same time for natural gas of comparable
quality and quantity.

        1.02“   Balancing Area” shall mean (select one):

             |X| each well subject to the Operating Agreement that produces Gas
or is allocated a share of Gas production. If a
            single well is completed in two or more producing intervals, each
producing interval from which the Gas
             production is not commingled in the wellbore shall be considered a
separate well.

                     |_| all of the acreage and depths subject to the Operating
Agreement.

                      |_|                                      
                                                                           
                                                                           
                                


                                                                               
                                                                           
                                                                           
             


                                                                               
                                                                           
                                                                           
             


         1.03  “Full Share of Current Production” shall mean the Percentage
Interest of each Party in the Gas actually produced
               from the Balancing Area during each month.

        1.04   “Gas” shall mean all hydrocarbons produced or producible from the
Balancing Area, whether from a well classified
            as an oil well or gas well by the regulatory agency having
jurisdiction in such matters, which are or may be made
             available for sale or separate disposition by the Parties,
excluding oil, condensate and other liquids recovered by
            field equipment operated for the joint account. “Gas” does not
include gas used in joint operations, such as for fuel,
            recycling or reinjection, or which is vented or lost prior to its
sale or delivery from the Balancing Area.

         1.05“  Makeup Gas” shall mean any Gas taken by an Underproduced Party
from the Balancing Area in excess of its Full
            Share of Current Production, whether pursuant to Section 3.3 or
Section 4.1 hereof.

         1.06  “Mcf” shall mean one thousand cubic feet. A cubic foot of Gas
shall mean the volume of gas contained in one cubic
            foot of space at a standard pressure base and at a standard
temperature base.

         1.07  “MMBtu” shall mean one million British Thermal Units. A British
Thermal Unit shall mean the quantity of heat
            required to raise one pound avoirdupois of pure water from 58.5
degrees Fahrenheit to 59.5 degrees Fahrenheit at a
            constant pressure of 14.73 pounds per square inch absolute.

         1.08  “Operator” shall mean the individual or entity designated under
the terms of the Operating Agreement or, in the
            event this Agreement is not employed in connection with an operating
agreement, the individual or entity
            designated as the operator of the well(s) located in the Balancing
Area.

         1.09  “Overproduced Party” shall mean any Party having taken a greater
quantity of Gas from the Balancing Area than
            the Percentage interest of such Party in the cumulative quantity of
all Gas produced from the Balancing Area.

         1.10  “Overproduction” shall mean the cumulative quantity of Gas taken
by a Party in excess of its Percentage Interest in
            the cumulative quantity of all Gas produced from the Balancing Area.

         1.11  “Party” shall mean those individuals or entities subject to this
Agreement, and their respective heirs, successors,
            transferees and assigns.

         1.12  “Percentage Interest” shall mean the percentage or decimal
interest of each Party in the Gas produced from the
            Balancing Area pursuant to the Operating Agreement covering the
Balancing Area.

         1.13  “Royalty” shall mean payments on production of Gas from the
Balancing Area to all owners of royalties, overriding
            royalties, production payments or similar interests.

         1.14  “Underproduced Party” shall mean any Party having taken a lesser
quantity of Gas from the Balancing Area than
            the Percentage Interest of such Party in the cumulative quantity of
all Gas produced from the Balancing Area.

         1.15  “Underproduction” shall mean the deficiency between the
cumulative quantity of Gas taken by a Party and its
            Percentage Interest in the cumulative quantity of all Gas produced
from the Balancing Area.

         1.16  |_| (Optional) "Winter Period" shall mean the month(s) of       
       November and December                in one
             calendar year and the month(s) of           January through
March        in the succeeding calendar year.


2. BALANCING AREA

                  2.1 If this Agreement covers more than one Balancing Area, it
shall be applied as if each Balancing Area were covered
            by separate but identical agreements. All balancing hereunder shall
be on the basis of Gas taken from the Balancing Area
            measured in (Alternative 1) |X| Mcfs or (Alternative 2) |_| MMBtus.

                  2.2 In the event that all or part of the Gas deliverable from
a Balancing Area is or becomes subject to one or more
            maximum lawful prices, any Gas not subject to price controls shall
be considered as produced from a single Balancing Area
            and Gas subject to each maximum lawful price category shall be
considered produced from a separate Balancing Area.


3. RIGHT OF PARTIES TO TAKE GAS

                  3.1 Each Party desiring to take Gas will notify the Operator,
or cause the Operator to be notified, of the volumes
            nominated, the name of the transporting pipeline and the pipeline
contract number (if available) and meter station relating
            to such delivery, sufficiently in advance for the Operator, acting
with reasonable diligence, to meet all nomination and other
            requirements.     Operator is authorized to deliver the volumes so
nominated and confirmed (if confirmation is required) to the
            transporting pipeline in accordance with the terms of this
Agreement.

                  3.2 Each Party shall make a reasonable, good faith effort to
take its Full Share of Current Production each month, to the
            extent that such production is required to maintain leases in
effect, to protect the producing capacity of a well or reservoir, to
            preserve correlative rights, or to maintain oil production.

                  3.3 When a Party fails for any reason to take its Full Share
of Current Production (as such Share may be reduced by the
            right of the other Parties to make up for Underproduction as
provided herein), the other Parties shall be entitled to take any
            Gas which such Party fails to take. To the extent practicable, such
Gas shall be made available initially to each Underproduced
            Party in the proportion that its Percentage Interest in the
Balancing Area bears to the total Percentage Interests of all
            Underproduced Parties desiring to take such Gas. If all such Gas is
not taken by the Underproduced Parties, the portion not
            taken shall then be made available to the other Parties in the
proportion that their respective Percentage Interests in the
            Balancing Area bear to the total Percentage Interests of such
Parties.

                  3.4 All Gas taken by a Party in accordance with the provisions
of this Agreement, regardless of whether such Party is
            underproduced or overproduced, shall be regarded as Gas taken for
its own account with title thereto being in such taking
            Party.

                  3.5 Notwithstanding the provisions of Section 3.3 hereof, no
Overproduced Party shall be entitled in any month to take any
            Gas in excess of three hundred percent (300%) of its Percentage
Interest of the Balancing Area’s then-current Maximum
            Monthly Availability; provided, however, that this limitation shall
not apply to the extent that it would preclude production
            that is required to maintain leases in effect, to protect the
producing capacity of a well or reservoir, to preserve correlative
            rights, or to maintain oil production. “Maximum Monthly
Availability” shall mean the maximum average monthly rate of
            production at which Gas can be delivered from the Balancing Area, as
determined by the Operator, considering the maximum
            efficient well rate for each well within the Balancing Area, the
maximum allowable(s) set by the appropriate regulatory agency,
            mode of operation, production facility capabilities and pipeline
pressures.

                  3.6 In the event that a Party fails to make arrangements to
take its Full Share of Current Production required to be
            produced to maintain leases in effect, to protect the producing
capacity of a well or reservoir, to preserve correlative rights, or
            to maintain oil production, the Operator may sell any part of such
Party’s Full Share of Current Production that such Party fails
            to take for the account of such Party and render to such Party, on a
current basis, the full proceeds of the sale, less any
            reasonable marketing, compression, treating, gathering or
transportation costs incurred directly in connection with the sale of
            Such Full Share of Current Production. In making the sale
contemplated herein, the Operator shall be obligated only to obtain
            such price and conditions for the sale as are reasonable under the
circumstances and shall not be obligated to share any of its
            markets. Any such sale by Operator under the terms hereof shall be
only for such reasonable periods of time as are consistent
            with the minimum needs of the industry under the particular
circumstances, but in no event for a period in excess of one
            year.     Notwithstanding the provisions of Article 3.4 hereof, Gas
sold by Operator for a Party under the provisions hereof shall
            be deemed to be Gas taken for the account of such Party.


4. IN-KIND BALANCING

                   4.1 Effective the first day of any calendar month following
atleast                        thirty    (  30  )                 days' prior
            written notice to the Operator, any Underproduced Party may begin
taking, in addition to its Full Share of Current
            Production and any Makeup Gas taken pursuant to Section 3.3 of this
Agreement, a share of current production determined
             by multiplying           Fifty                  , percent      (
50%)       of the Full Shares of Current Production of all Overproduced Parties
by
            a fraction, the numerator of which is the Percentage Interest of
such Underproduced Party and the denominator of which
            is the total of the Percentage Interests of all Underproduced
Parties desiring to take Makeup Gas. In no event will an
             Overproduced Party be required to provide more than     
     Fifty             percent (  50%  ) of its Full Share of Current
            Production for Makeup Gas. The Operator will promptly notify all
Overproduced Parties of the election of an Underproduced
            Party to begin taking Makeup Gas.

                  4.2 |_| (Optional — Seasonal Limitation on Makeup — Option 1)
Notwithstanding the provisions of Section 4.1, the
            average monthly amount of Makeup Gas taken by an Underproduced Party
during the Winter Period pursuant to Section 4.1
            shall not exceed the average monthly amount of Makeup Gas taken by
such Underproduced Party during the
                                                   (                    ) months
immediately preceding the Winter Period.

                  4.2 |_| (Optional — Seasonal Limitation on Makeup — Option 2)
Notwithstanding the provisions of Section 4.1, no
             Overproduced Party will be required to provide more than       
           percent (             %)
             of its Full Share of Current Production for Makeup Gas during the
Winter Period.

                  4.3 |X| (Optional) Notwithstanding any other provision of this
Agreement, at such time and for so long as Operator, or
             (insofar as concerns production by the Operator) any Underproduced
Party, determines in good faith that an Overproduced
             Party has produced all of its share of the ultimately recoverable
reserves in the Balancing Area, such Overproduced Party may
             be required to make available for Makeup Gas, upon the demand of
the Operator or any Underproduced Party, up to
                     Seventy-five        percent (  75%  ) of such Overproduced
Party's Full Share of Current Production.


5. STATEMENT OF GAS BALANCES

                  5.1 The Operator will maintain appropriate accounting on a
monthly and cumulative basis of the volumes of Gas that each
             Party is entitled to receive and the volumes of Gas actually taken
or sold for each Party’s account. Within forty-five (45) days
             after the month of production, the Operator will furnish a
statement for such month showing (1) each Party’s Full Share of
             Current Production, (2) the total volume of Gas actually taken or
sold for each Party’s account, (3) the difference between
             the volume taken by each Party and that Party’s Full Share of
Current Production, (4) the Overproduction or
             Underproduction of each Party, and (5) other data as recommended by
the provisions of the Council of Petroleum
             Accountants Societies Bulletin No.24, as amended or supplemented
hereafter. Each Party taking Gas will promptly provide to
             the Operator any data required by the Operator for preparation of
the statements required hereunder.

                  5.2 If any Party fails to provide the data required herein for
four (4) consecutive production months, the Operator, or
             where the Operator has failed to provide data, another Party, may
audit the production and Gas sales and transportation
             volumes of the non-reporting Party to provide the required data.
Such audit shall be conducted only after reasonable notice and
             during normal business hours in the office of the Party whose
records are being audited. All costs associated with such audit
             will be charged to the account of the Party failing to provide the
required data.


6. PAYMENTS ON PRODUCTION

                  6.1 Each Party taking Gas shall pay or cause to be paid all
production and severance taxes due on all volumes of Gas
             actually taken by such Party.

                  6.2 |_| (Alternative 1 — Entitlements) Each Party shall pay or
cause to be paid all Royalty due with respect to Royalty
             owners to whom it is accountable as if such Party were taking its
Full Share of Current Production, and only its Full Share of
             Current Production.

                  6.2.1 |_| (Optional — For use only with Section 6.2 —
Alternative I — Entitlement) Upon written request of a Party
             taking less than its Full Share of Current Production in a given
month (“Current Underproducer”), any Party taking more than
             its Full Share of Current Production in such month (“Current
Overproducer”) will pay to such Current Underproducer an
             amount each month equal to the Royalty percentage of the proceeds
received by the Current Overproducer for that portion of
             the Current Underproducer’s Full Share of Current Production taken
by the Current Overproducer; provided, however, that
             such payment will not exceed the Royalty percentage that is common
to all Royalty burdens in the Balancing Area. Payments
             made pursuant to this Section 6.2.1 will be deemed payments to the
Underproduced Party’s Royalty owners for purposes of
             Section 7.5.

                  6.2 |X| (Alternative 2 — Sales) Each Party shall pay or cause
to be paid Royalty due with respect to Royalty owners to
             whom it is accountable based on the volume of Gas actually taken
for its account.

                  6.3 In the event that any governmental authority requires that
Royalty payments be made on any other basis than that
             provided for in this Section 6, each Party agrees to make such
Royalty payments accordingly, commencing on the effective date
             required by such governmental authority, and the method provided
for herein shall be thereby superseded.


7. CASH SETTLEMENTS

                                                               
                                                    any
                  7.1 Upon the earlier of the plugging and abandonment of /
producing interval in the Balancing Area, the termination
             of the Operating Agreement or any pooling or unit agreement
covering the Balancing Area, or at any time no Gas is taken
             from the Balancing Area for a period of twelve (12) consecutive
months, any Party may give written notice calling for cash
             settlement of the Gas production imbalances among the Parties. Such
notice shall be given to all Parties in the Balancing Area.

                  7.2 Within sixty (60) days after the notice calling for cash
settlement under Section 7.1, the Operator will distribute to each
             Party a Final Gas Settlement Statement detailing the quantity of
Overproduction owed by each Overproduced Party to each
             Underproduced Party and identifying the month to which such
Overproduction is attributed, pursuant to the methodology
             set out in Section 7.4.

                  7.3 |X| (Alternative I — Direct Party-to-Party Settlement)
Within sixty (60) days after receipt of the Final Gas Settlement
             Statement, each Overproduced Party will pay to each Underproduced
Party entitled to settlement the appropriate cash
             settlement, accompanied by appropriate accounting detail. At the
time of payment, the Overproduced Party will notify the
             Operator of the Gas imbalance settled by the Overproduced Party’s
payment.

                  7.3 |_| (Alternative 2 — Settlement Through Operator) Within
sixty (60) days after receipt of the Final Gas Settlement
             Statement, each Overproduced Party will send its cash settlement,
accompanied by appropriate accounting detail, to the
             Operator.     The Operator will distribute the monies so received,
along with any settlement owed by the Operator as an
             Overproduced Party, to each Underproduced Party to whom settlement
is due within ninety (90) days after issuance of the
             Final Gas Settlement Statement. In the event that any Overproduced
Party fails to pay any settlement due hereunder, the
             Operator may turn over responsibility for the collection of such
settlement to the Party to whom it is owed, and the Operator
             will have no further responsibility with regard to such settlement.

                  7.3.1 |_| (Optional — For use only with Section 7.3,
Alternative 2 — Settlement Through Operator) Any Party shall have
             the right at any time upon thirty (30) days’ prior written notice
to all other Parties to demand that any settlements due such
             Party for Overproduction be paid directly to such Party by the
Overproduced Party, rather than being paid through the
             Operator.     In the event that an Overproduced Party pays the
Operator any sums due to an Underproduced Party at any time
             after thirty (30) days following the receipt of the notice provided
for herein, the Overproduced Party will continue to be liable
             to such Underproduced Party for any sums so paid, until payment is
actually received by the Underproduced Party.

                  7.4 |X| (Alternative 1 — Historical Sales Basis) The amount of
the cash settlement will be based on the proceeds
                        received by the Overproduced Party under an Arm’s Length
Agreement for the Gas taken from time to time by the
             Overproduced Party in excess of the Overproduced Party’s Full Share
of Current Production. Any Makeup Gas taken by the
             Underproduced Party prior to monetary settlement hereunder will be
applied to offset Overproduction chronologically in the
             order of accrual.

                  7.4 |_| (Alternative 2 — Most Recent Sales Basis) The amount
of the cash settlement will be based on the proceeds
                        received by the Overproduced Party under an Arm’s Length
Agreement for the volume of Gas that constituted Overproduction
              by the Overproduced Party from the Balancing Area. For the purpose
of implementing the cash settlement provision of the
             Section 7, an Overproduced Party will not be considered to have
produced any of an Underproduced Party’s share of Gas until
             the Overproduced Party has produced cumulatively all of its
Percentage Interest share of the Gas ultimately produced from the
             Balancing Area.

                  7.5 The values used for calculating the cash settlement under
Section 7.4 will include all proceeds received for the sale of the
             Gas by the Overproduced Party calculated at the Balancing Area,
after deducting any production or severance taxes paid and any
             Royalty actually paid by the Overproduced Party to an Underproduced
Party’s Royalty owner(s), to the extent said payments
             amounted to a discharge of said Underproduced Party’s Royalty
obligation, as well as any reasonable marketing, compression,
             treating, gathering or transportation costs incurred directly in
connection with the sale of the Overproduction.

                  7.5.1  |X| (Optional - For Valuation Under Percentage of
Proceeds Contracts) For Overproduction sold under a gas
             purchase contract providing for payment based on a percentage of
the proceeds obtained by the purchaser upon resale of
             residue gas and liquid hydrocarbons extracted at a gas processing
plant, the values used for calculating cash settlement will
             include proceeds received by the Overproduced Party for both the
liquid hydrocarbons and the residue gas attributable to the
             Overproduction.

                   7.5.2   |X| (Optional - Valuation for Processed Gas - Option
1) For Overproduction processed for the account of the
             Overproduced Party at a gas processing plant for the extraction of
liquid hydrocarbons, the full quantity of the Overproduction
             will be valued for purposes of cash settlement at the prices
received by the Overproduced Party for the sale of the residue gas
             attributable to the Overproduction without regard to proceeds
attributable to liquid hydrocarbons which may have been
             extracted from the Overproduction.

                  7.5.2 |_| (Optional - Valuation for Processed Gas - Option 2)
For Overproduction processed for the account of the
             Overproduced Party at a gas processing plant for the extraction of
liquid hydrocarbons, the values used for calculating cash
             settlement will include the proceeds received by the Overproduced
Party for the sale of the liquid hydrocarbons extracted from
             the Overproduction, less the actual reasonable costs incurred by
the Overproduced Party to process the Overproduction and to
             transport, fractionate and handle the liquid hydrocarbons extracted
therefrom prior to sale.

                  7.6 To the extent the Overproduced Party did not sell all
Overproduction under an Arm’s Length Agreement, the cash
             settlement will be based on the weighted average price received by
the Overproduced Party for any gas sold from the
             Balancing Area under Arm’s Length Agreements during the months to
which such Overproduction is attributed. In the event
             that no sales under Arm’s Length Agreements were made during any
such month, the cash settlement for such month will be
             based on the spot sales prices published for the applicable
geographic area during such month in a mutually acceptable pricing
             bulletin.

                  7.7 Interest compounded at the rate of Eight percent ( 8 %)
per annum will accrue for all amounts due under Section 7.1 beginning
             the first day following the date payment is due pursuant to Section
7.3. Such interest shall be borne by the Operator or any
             Overproduced Party in the proportion that their respective delays
beyond the deadlines set out in Sections 7.2 and 7.3
             contributed to the accrual of the interest.

                  7.8 In lieu of the cash settlement required by Section 7.3, an
Overproduced Party may deliver to the Underproduced Party
             an offer to settle its Overproduction in-kind and at such rates,
quantities, times and sources as may be agreed upon by the
             Underproduced Party. If the Parties are unable to agree upon the
manner in which such in-kind settlement gas will be
             furnished within sixty (60) days after the Overproduced Party’s
offer to settle in kind, which period may be extended by
             agreement of said Parties, the Overproduced Party shall make a cash
settlement as provided in Section 7.3. The making of an
             in-kind settlement offer under this Section 7.8 will not delay the
accrual of interest on the cash settlement should the Parties
             fail to reach agreement on an in-kind settlement.

                  7.9 |X| (Optional — For Balancing Areas Subject to Federal
Price Regulation) That portion of any monies collected by an
             Overproduced Party for Overproduction which is subject to refund by
orders of the Federal Energy Regulatory Commission or
             other governmental authority may be withheld by the Overproduced
Party until such prices are fully approved by such
             governmental authority, unless the Underproduced Party furnishes a
corporate undertaking, acceptable to the Overproduced
             Party, agreeing to hold the Overproduced Party harmless from
financial loss due to refund orders by such governmental
             authority.

                  7.10|X| (Optional — Interim Cash Balancing) At any time during
the term of this Agreement, any Overproduced Party
             may, in its sole discretion, make cash settlement(s) with the
Underproduced Parties covering all or part of its outstanding Gas
             imbalance, provided that such settlements must be made with all
Underproduced Parties proportionately based on the relative
             imbalances of the Underproduced Parties, and provided further that
such settlements may not be made more often than once
             every twenty-four (24) months. Such settlements will be calculated
in the same manner provided above for final cash
             settlements.  The Overproduced Party will provide Operator a
detailed accounting of any such cash settlement within thirty (30)
             days after the settlement is made.


8. TESTING

        Notwithstanding any provision of this Agreement to the contrary, any
Party shall have the right, from time to time, to
        produce and take up to one hundred percent (100%) of a well’s entire Gas
stream to meet the reasonable deliverability test(s)
        required by such Party’s Gas purchaser, and the right to take any Makeup
Gas shall be subordinate to the right of any Party to
        conduct such tests; provided, however, that such tests shall be
conducted in accordance with prudent operating practices only
        after                      Thirty               (    30  ) days' prior
written notice to the Operator and shall last no longer than
                   Seventy-two           (       72       ) hours.


9. OPERATING COSTS

        Nothing in this Agreement shall change or affect any Party’s obligation
to pay its proportionate share of all costs and
        liabilities incurred in operations on or in connection with the
Balancing Area, as its share thereof is set forth in the Operating
        Agreement, irrespective of whether any Party is at any time selling and
using Gas or whether such sales or use are in
        proportion to its Percentage Interest in the Balancing Area.


10. LIQUIDS

        The Parties shall share proportionately in and own all liquid
hydrocarbons recovered with Gas by field equipment operated
        for the joint account in accordance with their Percentage Interests in
the Balancing Area.


11. AUDIT RIGHTS

        Notwithstanding any provision in this Agreement or any other agreement
between the Parties hereto, and further
        notwithstanding any termination or cancellation of this Agreement, for a
period of two (2) years from the end of the calendar
        year in which any information to be furnished under Section 5 or 7
hereof is supplied, any Party shall have the right to audit
        the records of any other Party regarding quantity, including but not
limited to information regarding Btu-content.
        Any Underproduced Party shall have the right for a period of two (2)
years from the end of the calendar year in which any
        cash settlement is received pursuant to Section 7 to audit the records
of any Overproduced Party as to all matters concerning
        values, including but not limited to information regarding prices and
disposition of Gas from the Balancing Area. Any such
        audit shall be conducted at the expense of the Party or Parties desiring
such audit, and shall be conducted, after reasonable
        notice, during normal business hours in the office of the Party whose
records are being audited. Each Party hereto agrees to
        maintain records as to the volumes and prices of Gas sold each month and
the volumes of Gas used in its own operations,
        along with the Royalty paid on any such Gas used by a Party in its own
operations. The audit rights provided for in this
        Section 11 shall be in addition to those provided for in Section 5.2 of
this Agreement.


12. MISCELLANEOUS

                  12.1 As between the Parties, in the event of any conflict
between the provisions of this Agreement and the provisions of
        any gas sales contract, or in the event of any conflict between the
provisions of this Agreement and the provisions of the
        Operating Agreement, the provisions of this Agreement shall govern.

                  12.2 Each Party agrees to defend, indemnify and hold harmless
all other Parties from and against any and all liability for
        any claims, which may be asserted by any third party which now or
hereafter stands in a contractual relationship with such
        indemnifying Party and which arise out of the operation of this
Agreement or any activities of such indemnifying Party under
        the provisions of this Agreement, and does further agree to save the
other Parties harmless from all judgments or damages
        sustained and costs incurred in connection therewith.

                  12.3 Except as otherwise provided in this Agreement, Operator
is authorized to administer the provisions of this
        Agreement, but shall have no liability to the other Parties for losses
sustained or liability incurred which arise out of or in
        connection with the performance of Operator’s duties hereunder, except
such as may result from Operator’s gross negligence or
        willful misconduct. Operator shall not be liable to any Underproduced
Party for the failure of any Overproduced Party, (other
        than Operator) to pay any amounts owed pursuant to the terms hereof.

                  12.4 This Agreement shall remain in full force and effect for
as long as the Operating Agreement shall remain in force and
        effect as to the Balancing Area, and thereafter until the Gas accounts
between the Parties are settled in full, and shall inure to
        the benefit of and be binding upon the Parties hereto, and their
respective heirs, successors, legal representatives
        and assigns, if any. The Parties hereto agree to give notice of the
existence of this Agreement to any successor in interest of
        any such Party and to provide that any such successor shall be bound by
this Agreement, and shall further make any transfer of
        any interest subject to the Operating Agreement, or any part thereof,
also subject to the terms of this Agreement.

                  12.5 Unless the context clearly indicates otherwise, words
used in the singular include the plural, the plural includes the
        singular, and the neuter gender includes the masculine and the feminine.

                  12.6 In the event that any “Optional” provision of this
Agreement is not adopted by the Parties to this Agreement by a
        typed, printed or handwritten indication, such provision shall not form
a part of this Agreement, and no inference shall be
        made concerning the intent of the Parties in such event. In the event
that any “Alternative” provision of this Agreement is not
        so adopted by the Parties, Alternative 1 in each such instance shall be
deemed to have been adopted by the Parties as a result
        of any such omission. In those cases where it is indicated that an
Optional provision may be used only if a specific Alternative
        is selected: (i) an election to include said Optional provision shall
not be effective unless the Alternative in question is selected;
        and (ii) the election to include said Optional provision must be
expressly indicated hereon, it being understood that the
        selection of an Alternative either expressly or by default as provided
herein shall not, in and of itself, constitute an election to
        include an associated Optional provision.

                  12.7 This Agreement shall bind the Parties in accordance with
the provisions hereof, and nothing herein shall be construed
        or interpreted as creating any rights in any person or entity not a
signatory hereto, or as being a stipulation in favor of any
        such person or entity.

                  12.8 If contemporaneously with this Agreement becoming
effective, or thereafter, any Party requests that any other Party
        execute an appropriate memorandum or notice of this Agreement in order
to give third parties notice of record of same and
        submits same for execution in recordable form, such memorandum or notice
shall be duly executed by the Party to which such
        request is made and delivered promptly thereafter to the Party making
the request. Upon receipt, the Party making the request
        shall cause the memorandum or notice to be duly recorded in the
appropriate real property or other records affecting the
        Balancing Area.

                  12.9 In the event Internal Revenue Service regulations require
a uniform method of computing taxable income by all
        Parties, each Party agrees to compute and report income to the Internal
Revenue Service (select one) |_| as if such Party were
        taking its Full Share of Current Production during each relevant tax
period in accordance with such regulations, insofar as same
        relate to entitlement method tax computations; or |_| based on the
quantity of Gas taken for its account in accordance with
        such regulations, insofar as same relate to sales method tax
computations.


13. ASSIGNMENT AND RIGHTS UPON ASSIGNMENT

                  13.1 Subject to the provisions of Sections 13.2 (if elected)
and 13.3 hereof, and notwithstanding anything in this Agreement
        or in the Operating Agreement to the contrary, if any Party assigns
(including any sale, exchange or other transfer) any of its
        working interest in the Balancing Area when such Party is an
Underproduced or Overproduced Party, the assignment or other
        act of transfer shall, insofar as the Parties hereto are concerned,
include all interest of the assigning or transferring Party in the
        Gas, all rights to receive or obligations to provide or take Makeup Gas
and all rights to receive or obligations to make any
        monetary payment which may ultimately be due hereunder, as applicable.
Operator and each of the other Parties hereto shall
        thereafter treat the assignment accordingly, and the assigning or
transferring Party shall look solely to its assignee or other
        transferee for any interest in the Gas or monetary payment that such
Party may have or to which it may be entitled, and shall
        cause its assignee or other transferee to assume its obligations
hereunder.

                  13.2 |X| (Optional — Cash Settlement Upon Assignment)
Notwithstanding anything in this Agreement (including but not
        limited to the provisions of Section 13.1 hereof) or in the Operating
Agreement to the contrary, and subject to the provisions
        of Section 13.3 hereof, in the event an Overproduced Party intends to
sell, assign, exchange or otherwise transfer any of its
        interest in a Balancing Area, such Overproduced Party shall notify in
writing the other working interest owners who are
         Parties hereto in such Balancing Area of such fact at least       
   Thirty         (   30    ) days prior to closing the
        transaction. Thereafter, any Underproduced Party may demand from such
Overproduced Party in writing, within
                   Fifteen           (    15    ) days after receipt of the
Overproduced Party's notice, a cash settlement of its
        Underproduction from the Balancing Area. The Operator shall be notified
of any such demand and of any cash settlement
        pursuant to this Section 13, and the Overproduction and Underproduction
of each Party shall be adjusted accordingly. Any cash
        settlement pursuant to this Section 13 shall be paid by the Overproduced
Party on or before the earlier to occur (i) of sixty (60)
        days after receipt of the Underproduced Party’s demand or (ii) at the
closing of the transaction in which the Overproduced
        Party sells, assigns, exchanges or otherwise transfers its interest in a
Balancing Area on the same basis as otherwise set forth in
        Sections 7.3 through 7.6 hereof, and shall bear interest at the rate set
forth in Section 7.7 hereof, beginning sixty (60) days
        after the Overproduced Party’s sale, assignment, exchange or transfer of
its interest in the Balancing Area for any amounts not
         paid. Provided, however, if any Underproduced Party does not so demand
such cash settlement of its Underproduction from the
        Balancing Area, such Underproduced Party shall look exclusively to the
assignee or other successor in interest of the
        Overproduced Party giving notice hereunder for the satisfaction of such
Underproduced Party’s Underproduction in accordance
        with the provisions of Section 13.1 hereof.

                  13.3 The provisions of this Section 13 shall not be applicable
in the event any Party mortgages its interest or disposes of its
        interest by merger, reorganization, consolidation or sale of
substantially all of its assets to a subsidiary or parent company, or to
        any company in which any parent or subsidiary of such Party owns a
majority of the stock of such company.


14. OTHER PROVISIONS

NONE


15. COUNTERPARTS

        This Agreement may be executed in counterparts, each of which when taken
with all other counterparts shall constitute
        a binding agreement between the Parties hereto; provided, however, that
if a Party or Parties owning a Percentage Interest in
         the Balancing Area equal to or greater than a                  percent
(      %) therein fail(s) to execute this
         Agreement on or before                   , this Agreement shall not be
binding upon any Party and shall be of
         no further force and effect.